Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination made by respondent which denied petitioner’s application for accidental disability retirement. A review of the record supports the denial by the Comptroller of petitioner’s application for accidental disability retirement. There is evidence from which the Comptroller could find that the presumption that petitioner’s disability was the result of accident incurred in the performance of duty was rebutted. (Retirement and Social Security Law, § 363-a.) Determination confirmed, and petition dismissed, without costs. Koreman, P. J., Greenblott, Sweeney, Mahoney and Reynolds, JJ., concur.